    Case 5:19-cv-00363-GW-SP Document 17 Filed 04/30/19 Page 1 of 1 Page ID #:50


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 19-363-GW(SPx)                                           Date      April 30, 2019
 Title             James Rutherford v. Yang Soon Lee, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                 IN CHAMBERS - ORDER TO SHOW CAUSE RE SETTLEMENT


On April 26, 2019, Plaintiff James Rutherford filed a Notice of Settlement. The Court sets an Order to
Show re: Settlement Hearing for May 30, 2019 at 8:30 a.m. The parties are advised the hearing will be
vacated, and no appearance will be required provided a stipulation to dismiss is filed by noon on May
29, 2019.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
